DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification and Drawings
The amendment to the specification and drawings filed January 19, 2021 are acceptable and entered. The previous objection to the specification is withdrawn as moot.
 
EXAMINER’S AMENDMENT
Claims 11, 17 and 20 of the application have been amended as follows:
 
11. (Currently Amended) The process of claim 8, further comprising controlling air movement within a chopper chamber by adjusting an air flow to the plurality of transvectors and controlling at least two exhausts operably coupled to an air vacuum system for balancing air pressure inside the chopper chamber and minimizing over exhausting.

17. (Currently Amended) A process for producing a carbon sheet molding composition comprising the steps of:

 b. providing a chopper system with a plurality of dividers defining a plurality of chambers to assist with distribution of chopped carbon fibers;
 c. providing a first exhaust before [[a]] the chopper system and a second exhaust after the chopper system, wherein exhaust openings neutralize air pressure within the chopper system to prevent chopped carbon fiber from being pulled in one particular direction or side of the chambers;
 d. providing a liquid resin film, consistently spread on the carrier film without defects caused by wrinkles in the carrier film; and,
 e. providing a chopped carbon fiber which is evenly distributed and randomized onto the resin carrier film using dehumidified and amplified air flow supplied to a transvector apparatus adjacent the plurality of chambers.

20. (Currently Amended) A process for producing a carbon sheet molding composition comprising the steps of:
providing continuous carbon fiber strands; 
providing at least one resin material; 
providing at least one carrier film; 

providing at least one articulating spreader roll with angularly displaced angled ends located before a doctor box for delivering the resin material; 
providing at least one pair of side nip rolls with a nip roll on each side of the carrier film at an angle relative to side edges of the carrier film, said at least one pair of side nip rolls located at an exit side of the doctor box, said at least one articulating spreader roll and at least one pair of side nip rolls keeping the carrier film under tension and preventing or removing any wrinkles in the carrier film; 
providing a chopper system for chopping the continuous carbon fiber strands, said chopper system including a plurality of chambers each with a cutter for chopping the strands and dividers extending downward to an exit side of the chopper system; 
providing a plurality of transvectors with air flow control and operable to receive compressed air and dehumidified air, said plurality of transvectors adjacent to the plurality of chambers to deliver air of predetermined velocity to each of the plurality of chambers for debundling chopped carbon fiber; 
providing an exhaust system operable to balance air pressure from the plurality of transvectors and exhaust excess air from the plurality of chambers to prevent the chopped carbon fiber from crossing from one chamber to a next of the plurality of chambers; 
depositing the at least one resin material onto the at least one carrier film as the conveyor moves the carrier film under tension along the conveyor; 
delivering dehumidified air and the compressed air to the plurality of transvectors and uniformly distributing debundled chopped carbon fibers onto the resin on the carrier film, wherein the dividers in combination with the plurality of transvectors provide the uniform distribution of debundled chopped carbon fibers onto the resin on the carrier film.

Authorization for the examiner’s amendment was given by Applicant’s attorney, Philip R. Warn in a telephone conversation on March 16, 2021 (see attached interview summary).

Allowable Subject Matter

Claims 1, 3-4 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show a reasonably suggest the process steps recited in claims 1, 3-4 and 7-20.
Regarding independent claims 1, 17 and 20, the closest prior art of record is Bradish, US 2003/0099734, Matsuda et al., US 2014/0065304, 3M, WO 93/00221 and Reeves, et al., US 4,355,438.
Bradish teaches a process for producing a carbon sheet molding composition that includes a step of providing a sheet molding compound (SMC) manufacturing line including at least one conveyor line for uniform spreading SMC resins on a carrier film, doctor boxes for uniformly spreading resin paste onto carrier films and belts for uniform compacting the carrier film that also spread the resin on the films.  Bradish further teaches providing carbon fiber rovings to a chopper to be chopped and then substantially evenly and randomly depositing chopped carbon fibers onto a coated side of a carrier film that may be thermoplastic.
Matsuda teaches a method of manufacturing a long laminate film having a uniform coating layer while suppressing wrinkling of the film surface that receives the coating.  In the method of Matsuda, tensioning of the film is provided by the combination of first and second guide rolls and nip rolls, the nip rolls being spaced from each other and also spaced from at least one of the guide rolls and further are oriented at an angle with respect to the film traveling direction.  A coating head (i.e., doctor box) for supplying a coating material to the film is located between the first guide roll and the second guide roll and pair of angled nip rolls.  Matsuda teaches the nip rolls contact with the film and increase holding pressures so that the coating material can be successfully applied while wrinkling is effectively suppressed, resulting in a uniform coating layer to create a long laminate film.  
3M teaches a method of providing slivers (i.e., chopped fibers) onto a thermoplastic sheet and then laminating a cover sheet over the thermoplastic film.  The distribution of the fibers onto the sheet is preferably random fibers are blown onto a sheet using a transvector apparatus having sidewalls and provided with air hoses. 
Reeves teaches apparatus and methods for forming a mat from chopped fiber, the apparatus including a temperature and humidity controlled chamber cooperating with a chopper room that includes multiple choppers for chopping fibers and a conveyor for receiving the chopped fibers. Reeves also teaches a manifold supplied with compressed air and provided with nozzles closely associated with the exits from choppers for breaking up any clumps of chopped strands.  
Regarding amended claim 1, none of Bradish, Matsuda, 3M or Reeves teach or suggest the method steps of claim 1 performed in an apparatus requiring the distance ranges between dividing walls and carrier film now recited in the claim.    
Regarding amended claim 17, none of Bradish, Matsuda, 3M or Reeves teach or suggest the method steps of claim 17 performed in an apparatus wherein a first exhaust is located before the chopper system and a second exhaust is located after the chopper system, wherein exhaust openings of the first and second exhausts are used to perform the step of neutralizing air pressure within the chopper system to prevent chopped carbon fiber from being pulled in one particular direction or side of the plurality of chambers.
Regarding amended claim 20, none of Bradish, Matsuda, 3M or Reeves teach or suggest the method steps of claim 20 performed in an apparatus wherein an exhaust system operates to perform the step of balancing air pressure from the plurality of transvectors and exhaust excess air from the plurality of chambers to prevent the chopped carbon fiber from crossing from one chamber to an adjacent chamber.  
The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed methods would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748